n




    2                                                                     FILED
                                                               CLERK, U.S. DIST CT COURT
    3

    4                                                               pCT          2019
    ~                                                                  —                ----~i
                                                                              T OF CA~IF~~'r'~~a ~
                                                              CENTRAL DISTR
                                                                                       f~rPUi"Y
                                                              EY
    6

    7

    8
                                  UNITED STATES DISTRICT COURT
    9
                                  CENTRAL DISTRICT OF CALIFORNIA
    ld

    11   UNITED STATES OF AMERICA,         )      Case No. cl~ G~/~~ 3/~✓k-~
    12                   Plaintiff,         y     ORDER OF DETENTION AFTER HEARING
                                                      (Fed.R.Crim.P. 32.1(a)(6)
    13              v.                      )           18 U.S.C. ~ 3143(a?
                                                   • Allegations of Violations of
    14                                      )        Probation/Supervised Release

    15
         ~,nn~~~ben I~°P~an ~~
                      Defendant.
                                            1                Conditions)

                                            1
    16
               On arrest warrant issued by the United States District Court for

         the   r         /   ~~                 involvin   alle ed violations of ~
    18
         conditions of probation/supervised release:
    19
               1.   The court finds that no condition or combination of
    20
                    conditions~ailJ. reasonably assure:
    21
                    A.   (   ) the appearance of defendant as required; and/or
    22
                    B.       ) the safety of any person or the community.
    23
         ///
    24
         ///
    25
         ///
    2G
         ///
    27
         ///
    za
    e
0




        1     2.   The Court con Ludes:
        2          A.   (   Defendant has failed t~ demonstrate by clear and
        3                   convincing evidence that he is not likely to pose
        4                   a risk to the safety of any other persons ar the
        5                    communa.ty.   Defendant poses a risk to the safety
        6                    of other persons or the community based on:
        7

        s                             ~ ~fA- ~~ ~,L-
         9

        10

        11

        12         B.   (    Defendant has failed to demonstrate by clear and
        13                   convincing evidence that he is not likely to flee
        14                   if released.    Defendant poses a flight risk based
        15                   on:
        16

        J.7

        18

        19

        20

        21         YT TS ORDERED that defendant be detained.
        22

        23    DATED: ~v ~~'~ 1

        29

        25                                        Frederic    umm
                                              United States Magistrate Judge
        26

        27

        26
